PROB 35                                                                             Report and Order Terminating Supervision
(Reg 3/93)                                                                                   Prior to O ri gi nal Expiration Date




                                       UNITED STATES DISTRICT COURT
                                                    FOR THE
                                      EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                           v.                                      Crim. No. 7:17-CR-00038-lH

DESHAWN HOW ARD

       On December 2, 2015 , the above named was released from custod y and commenced a term of
supervised release for a period of 120 months. The offender has complied with th e rul es and regulations of
supervised release and is no longer in need of superv ision. It is accordingly recommended that the offender
be discharged from supervision.

Reviewed and approved,                                     I declare und er penalty of perjury that the foregoing
                                                           is true and correct.


Isl Robert L. Thornton                                    Isl Kristyn M. Super
Robert L. Thornton                                         Kristyn M. Super
Supervisi ng U.S . Probation Officer                       U.S . Probation Officer
                                                           200 Williamsburg Pkwy, Un it 2
                                                           Jacksonville, NC 28546
                                                           Phone: 9 10-346 -5104
                                                           Executed On : Jul y 16, 201 9


                                                    ORDER OF COURT

       Pursuant to the above report, it is ordered that the offend er be discharged fro m superv ision and that
the proceedings in th e case be term inated.

                                    '1 ~ day of
             Dated thi s        /
                                                  - ·~{;-
                                                        '1
                                                           --
